DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          OCKEVE SINCLAIR,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D19-2815

                             [April 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 16-5754CF10A.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

    Ockeve Sinclair appeals his conviction for first-degree murder. We
affirm and write to address one issue—the admissibility of Sinclair’s
statements to a police detective. We hold that the trial court properly
denied Sinclair’s motion to suppress a May 12, 2016 statement to the
police.

                              Background

   Sinclair was charged along with a codefendant, Brian Fairweather, who
accepted a plea bargain. Sinclair was convicted after a jury trial.

    The murder victim, who worked as a corrections officer, was shot in his
apartment, once in the mouth and three times to the chest. A witness saw
Sinclair, wearing a red hoodie, and Fairweather, wearing a black hoodie,
in the area of the victim’s apartment between 11:00 a.m. and 2:00 p.m. A
surveillance video from the apartment complex showed two men, one in a
red hoodie and the other in a black hoodie, walking toward the victim’s
apartment. Phone records established that both Sinclair’s phone and
Fairweather’s phone were near the victim’s apartment between 12:30 and
1:30 p.m. When the victim did not show up for work at 2:00 p.m., the
corrections facility contacted the victim’s mother, who went to the
apartment and found her son’s body lying in a pool of blood by the front
door. She dialed 911.

   When police arrived at the apartment, they observed no signs of forced
entry. A bottle of bleach was close to the victim’s body and the apartment
smelled of bleach. The apartment was ransacked. There were items
missing from a jewelry case. Although the victim owned a number of guns,
no guns were found in his apartment.

  During the investigation, a detective learned that the victim might have
had a romantic relationship with Fairweather’s wife and that Fairweather
had a confrontation with the victim a few days before the murder.

   Sinclair made statements to an acquaintance, who testified at trial. The
acquaintance said he met Sinclair through Fairweather. Sinclair told the
acquaintance that he and Fairweather went in the victim’s apartment and
came back out, but “they didn’t have enough stuff.” Sinclair said that
Fairweather was a coward, who “didn’t wasn’t to go back inside the house,”
so Sinclair took a gun from Fairweather and went back inside. Sinclair
said that Fairweather did not “have the balls to pull the trigger” and that,
after the murder, they cleaned up the place with bleach.

                    Sinclair’s Statements to Police

   Sinclair was interrogated on three occasions: (1) February 16, 2016; (2)
March 9, 2016; and (3) May 12, 2016. He moved to suppress all three
statements. The trial court granted Sinclair’s motion to suppress the
March 9, 2016 statement, but denied Sinclair’s motion to suppress the
other two statements.

   On February 16, 2016, Sinclair spoke with a detective and denied
involvement in the murder. Sinclair also provided his phone for analysis.

   On March 9, 2016, the detective interviewed Sinclair at the Pembroke
Pines police station without first giving Miranda warnings. The detective
told Sinclair that the victim’s neighbors placed him at the victim’s
apartment, but Sinclair continued to deny involvement in the murder.
Throughout this interview, the detective repeatedly denied Sinclair’s
requests to leave. The trial court suppressed this statement, concluding
that it was made without Miranda warnings and that Sinclair was in
custody, since he was not free to leave.

                                     2
   On May 12, 2016, following Sinclair’s arrest in Fort Pierce for first-
degree murder, a Fort Pierce police officer contacted the detective and told
him that Sinclair requested to speak with him. The detective drove to Fort
Pierce to interview Sinclair. Sinclair received Miranda warnings and
executed a written waiver.

   In the May 12, 2016 statement, Sinclair claimed that he was at the
victim’s apartment complex to sell weed. At first, he denied that he went
inside the victim’s apartment. Eventually, he admitted that he was inside
the victim’s apartment, helping Fairweather take the victim’s guns. He
said Fairweather shot the victim three or four times as the victim entered
the apartment. He also claimed that Fairweather took guns and watches
from the victim’s apartment, while he took boxes of bullets. He admitted
to selling Fairweather a .38 revolver about one to three months before the
murder, which was the same weapon Fairweather used to shoot the victim.
During the interview, he never asked that questioning stop and never
asked for a lawyer.

   Following a suppression hearing at which both Sinclair and the
detective testified, the trial court denied the motion to suppress the May
12, 2016 confession, finding that (1) Sinclair reinitiated the conversation
with the detective, (2) he received Miranda warnings, (3) he waived his
Miranda rights, (4) he was not coerced, and (5) he never expressed a desire
to end the interrogation. The trial court rejected Sinclair’s testimony that
he informed the detective over the phone that he did not want to speak to
him. The trial court noted that Sinclair spent “the last half hour” of the
interrogation “trying to get a deal out of [the detective],” telling the detective
that he knew something about other murders and “almost explaining why
he wanted to talk to [the detective].” Having watched “the entire visit
between [the detective] and Sinclair,” the trial court found that the
interview was consistent with the State’s argument that Sinclair “wanted
to talk to [the detective].” A large portion of the May 12, 2016 interview
was played for the jury at trial.

       The Detective’s Failure to Honor Sinclair’s Invocation of
       His Right to Silence on March 9th Did Not Carry Over to
                  Sinclair’s Statement on May 12th

   Sinclair argues that because the detective did not scrupulously honor
his invocation of his right to silence on March 9, 2016, his subsequent
statement on May 12, 2016 was subject to suppression. We disagree.

   We hold that the detective’s failure to honor Sinclair’s invocation of his
right to silence on March 9th did not carry over to the May 12th statement.

                                        3
Sinclair initiated the May 12th statement following a significant passage
of time and a break in custody between the two statements.

   In State v. Hunt, 14 So. 3d 1035 (Fla. 2d DCA 2009), the Second District
set forth a two-step analysis for determining whether to suppress a
suspect’s statement to the police after an earlier invocation of his rights:

         Where, as here, a suspect has made statements to the
      police after invoking his right to remain silent, the correct
      approach to determining whether the police have
      scrupulously honored the suspect’s right to remain silent may
      require a two-step analysis. In the first step, courts must
      decide whether the police continued to interrogate the suspect
      despite his or her invocation of the right to remain silent. If
      the police continued the interrogation, then they failed to
      scrupulously honor the right to remain silent and the
      resulting statements are inadmissible.           Under these
      circumstances, the court need not proceed to the second step.

         On the other hand, if the interrogation ceased, the court
      must proceed to the second step of the analysis. In the second
      step, the court must determine who reinitiated the dialogue.
      The answer to this question determines what factors the court
      must examine in resolving the issue.

                                      ***

         [W]here it was the suspect who reinitiated the dialogue
      with the authorities, the inquiry is different. Under these
      circumstances, the courts consider whether the suspect’s
      decision to change his or her mind and to waive his or her
      rights by speaking with the authorities was voluntary,
      knowing, and intelligent.

Id. at 1038–39 (citations omitted).

   To be sure, Hunt contains language stating that if police fail “to
scrupulously honor the right to remain silent,” then “the resulting
statements are inadmissible” and “the court need not proceed to the
second step.” Id. However, this court has observed that Hunt “does not
directly address a situation where the defendant reinitiated dialogue with
the police after an earlier interrogation in which the police did not
immediately cease questioning when the defendant invoked his rights.”
Calder v. State, 133 So. 3d 1025, 1032 (Fla. 4th DCA 2014).

                                       4
   Courts that have addressed the “initiation” issue in depth have held
that “where law enforcement officers have disregarded a suspect’s
previously-invoked rights by continuing to interrogate him, a renewal of
contact by the defendant will be considered an ‘initiation’ only if the
decision to renew contact was not a ‘response to’ or ‘product of’ the prior
unlawful interrogation.” Mack v. State, 765 S.E.2d 896, 903 (Ga. 2014).

   For example, in Calder, we held that the defendant’s reinitiation of the
interrogation and waiver of his previously-invoked right to counsel was the
product of improper police conduct, as the detective’s improper comments
reduced the defendant to tears and the defendant’s reinitiation occurred
less than 10 minutes after the first interrogation ended. 133 So. 3d at
1029–33.

    Significant to the analysis in this area, “either a break in custody or a
lapse of time may be sufficient to obviate the effect of improper police
interrogation.” Perrine v. State, 919 So. 2d 520, 524–25 (Fla. 3d DCA
2005). For example, in Perrine, the Third District held that the trial court
did not err in finding that the taint of improper questioning had dissipated
where (1) the defendant initially invoked her Miranda rights, (2) the police
improperly continued questioning, (3) the defendant left the police station
for 30 minutes and returned voluntarily, and (4) the defendant reinitiated
questioning and waived her Miranda rights. Id. at 521–24.

    Similarly, in Maryland v. Shatzer, 559 U.S. 98 (2010), the United States
Supreme Court held that where a suspect experienced a break in custody
of at least 14 days, the rule of Edwards v. Arizona, 451 U.S. 477 (1981),
does not require suppression. The Edwards rule provides that when a
suspect has invoked his right to counsel, he should not be subject to
further interrogation until either counsel has been made available or the
suspect himself initiates further exchanges with the police. In Shatzer,
the Court ruled that suppression was not required, as 14 days “provides
plenty of time for the suspect to get reacclimated to his normal life, to
consult with friends and counsel, and to shake off any residual coercive
effects of his prior custody.” 559 U.S. at 110.

   Here, the trial court properly denied Sinclair’s motion to suppress his
May 2016 statement because, under the totality of the circumstances, he
voluntarily initiated this interrogation. Although the detective failed to
scrupulously honor Sinclair’s invocation of his right to silence during the
March 2016 interrogation, the trial court addressed that harm by
suppressing that earlier statement. Importantly, the trial court made an
express factual finding that Sinclair reinitiated contact with the detective

                                     5
after he was arrested in May 2016, that Sinclair received Miranda warnings
prior to the May 2016 interrogation, and that he voluntarily waived his
rights.

    Based on the trial court’s factual findings, Sinclair’s subsequent
reinitiation of contact with the detective in May 2016 was not the product
of the prior unlawful interrogation. There was both a break in custody and
a lapse of time between the two statements. Either factor would be
sufficient to obviate the effect of the previous improper interrogation.

    We cite Shatzer only to illustrate that this case isn’t even close. Two
months was enough time for Sinclair to “shake off” any residual coercive
effects of the prior interrogation. The taint of the detective’s improper
questioning two months earlier had long since dissipated. We need not
decide the exact amount of time that must pass to obviate the effect of a
prior improper interrogation in cases where there has been no break in
custody, as our decision is limited to the present circumstances. 1

  For these reasons, the trial court properly denied the motion to
suppress.

    Affirmed.

LEVINE, C.J., and ARTAU, J., concur.


                              *          *          *

    Not final until disposition of timely filed motion for rehearing.




1 While the passage of time after the invocation of Miranda rights is not a critical
element in determining the voluntariness of a statement if the defendant has
reinitiated further communications with police, see Hunt, 14 So. 3d at 1039, the
passage of time can be a relevant factor in determining whether the reinitiation
itself was voluntary following a prior unlawful interrogation. See Calder, 133 So.
3d at 1033 (holding that the defendant’s reinitiation of the interrogation was
involuntary under the totality of the circumstances where fewer than ten minutes
had passed between the officer’s improper comments, which were designed to
induce the defendant to reinitiate the interrogation without a lawyer, and the
defendant’s reinitiation).

                                         6